MOSCO WITZ, District Judge.
This is a motion for an order dismissing the application of the bankrupt for a discharge of his debts, upon the ground that the court was without jurisdiction to entertain such application. The motion is based upon the ground that the bankrupt failed to make application for his discharge within the time required by law, and for that reason the claim is made that the court is without jurisdiction.
The adjudication of bankruptcy was made on May 2, 1925. May 2, 1926, was a Sunday. The petition for discharge was filed on Monday, May 3, 1926. That portion of section 14 of the Bankruptcy Act which is applicable to this motion is as follows:
“Any person may, after the expiration of one month and within the next twelve months subsequent to being adjudged a bankrupt, file an application for a discharge in the court of bankruptcy in which the proceedings are pending; if it shall be made to appear to the judge that the bankrupt was unavoidably prevented from filing it within sueh time, it may be filed within but not after the expiration of the next six months.’’ Comp. St. § 9598.
Section 31 of the Bankruptcy Act is as follows:
“Whenever time is enumerated by days in this act, or in any proceeding in bankruptcy, the number of days shall be computed by excluding the first and including the last, unless the last fall on a Sunday or holiday, in which event the day last included shall be the next day thereafter which is not a Sunday or a legal holiday.” Comp. St. § 9615.
The rule of computation stated in section 31, supra, as to days, is properly applied when the time is limited by months or years. It is my opinion that the application for a discharge herein was made within the time limited by the Bankruptcy Act.
Motion is therefore denied. Settle order on notice.